United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2055
Issued: June 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2011 appellant, through her attorney, filed a timely appeal from
March 23 and July 21, 2011 merit decisions of the Office of Workers’ Compensation Programs
(OWCP), which denied her occupational disease claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right knee
condition was causally related to factors of her employment.
On appeal, appellant’s attorney contends that the July 21, 2011 OWCP decision is
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 20, 2010 appellant, then a 47-year-old rural mail carrier, filed an
occupational disease claim alleging that a tendon in her right knee snapped and hurt severely
when she stood and turned to sort mail. She explained prior surgery in 2007 for a right meniscus
tear that she sustained while she was delivering a large package and turned to close her car door.2
Appellant stopped work on December 16, 2010.
On January 14, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she provide a factual statement describing
the employment factors that contributed to her right knee condition and a medical report from a
physician explaining how her diagnosed medical condition was causally related to her federal
employment duties.
Appellant submitted a description of her position as a rural carrier. She also submitted
several handwritten records from Dr. Martin Russo, a Board-certified family practitioner, who
indicated that she suffered from right knee pain.
In a March 3, 2010 radiology report, Dr. E.T. Ostermann, a Board-certified diagnostic
radiologist, noted appellant’s complaints of knee pain. He observed narrowing of the medial
joint space with spurring and moderate hypertrophic spurring and narrowing at the
patellofemoral joint. Dr. Ostermann diagnosed moderate osteoarthritic changes.
In a January 20, 2011 report, Dr. Brian Hood, a Board-certified orthopedic surgeon,
stated that he examined appellant for complaints of right knee pain since 2007. The examination
revealed intact skin with no erythema, open sores or palpable lymphadenopathy. No signs or
symptoms of infection or gross muscular wasting were seen to either lower extremity.
McMurray’s and Apley grind tests were positive. Dr. Hood diagnosed right knee pain and
possible meniscus tear and recommended that appellant undergo a magnetic resonance imaging
(MRI) scan test.
In a January 25, 2011 MRI scan report, Dr. John Meyer, a Board-certified diagnostic
radiologist, noted that appellant’s medial meniscus was partially extruded. He observed
abnormal morphology and increased signal of the majority of her medial meniscus, which could
be related to previous meniscal surgery. Dr. Hood found moderate to large joint effusion and
medial patellar plica. He reported diffuse full-thickness loss of articular cartilage and
full-thickness or high-grade partial-thickness loss of medial facet patellar articular cartilage.
Large osteophytes were seen in the medial compartment and moderate-sized osteophytes were
seen in the patellofemoral compartment.
In a February 1, 2011 duty status report, Dr. Russo noted that appellant was unable to
kneel and requested that she use a stool at work. He listed a history that on April 8, 2007 she
turned to get a package out of her vehicle and her knee snapped. Dr. Russo authorized appellant
to work eight hours per day with restrictions.
2

The record reflects that appellant sustained an employment-related right knee injury on August 9, 2007, which
was accepted for a right knee medial meniscus tear. (File No. xxxxxx725).

2

In a February 3, 2011 report, Dr. Hood stated that the MRI scan revealed a partial tear to
appellant’s medial meniscus and degenerative arthritis in the medial compartment of her knee.
He reported that this was consistent with her having pain in her knees since 2007. Upon
examination, Dr. Hood observed tenderness on palpation in appellant’s right knee medial joint
line. McMurray and Apley grind tests were positive with pain medially. He diagnosed right
knee degenerative arthritis with left knee synovitis.
In a February 8, 2011 statement, appellant explained that in 2007 she tore her meniscus
while on duty and underwent surgery. Her physician informed her that she would feel a
snapping behind her right knee once in awhile. Appellant noted that she was unable to stand for
too long or her knee would snap really badly. She explained that she was told to file an
occupational disease claim.
In a decision dated March 23, 2011, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that her right knee condition was causally related to factors of her
federal employment.
On April 29, 2011 appellant submitted a request for reconsideration.
In a March 10, 2011 report, Dr. Hood stated that appellant was reevaluated for bilateral
knee pain and diagnosed of degenerative arthritis. He noted limited range of motion in both
lower extremities. Appellant’s ligaments appeared intact to varus and valgus stress testing and
anterior and posterior drawer testing bilaterally. She was tender to palpation along the medial
joint line bilaterally, but no effusion or gross muscular wasting was observed. Dr. Hood
recommended appellant proceed with right total knee arthroplasty.
By decision dated July 21, 2011, OWCP denied modification of its March 23, 2011
decision, finding that the medical evidence failed to demonstrate that her right knee condition
was causally related to her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

3

claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.7 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.8
The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of an employment relation. Such a relationship must be
shown by rationalized medical evidence of a causal relation based upon a specific and accurate
history of employment conditions which are alleged to have caused or exacerbated a disabling
condition.9
ANALYSIS
The record reflects that appellant sustained a previous knee injury in August 2007 and
returned to work without restrictions. She noted a continuing right knee condition since the 2007
injury that was aggravated by her duties as a mail rural carrier. Appellant contended that her
right knee snapped when she stood and turned to sort mail. OWCP accepted that she worked as
a rural mail carrier, but denied her claim finding insufficient medical evidence to establish that
her right knee condition causally related to her employment duties. The Board finds that
appellant failed to provide sufficient medical evidence to establish that she sustained a right knee
condition as a result of her rural route carrier duties.
In support of her claim, appellant submitted reports from Dr. Hood, who noted her
history and conducted an examination. Dr. Hood observed intact skin without erythema, open
sores and palpable lymphadenopathy. He also noted tenderness on palpation in appellant’s right
knee medial joint line. Dr. Hood diagnosed right knee degenerative arthritis with left knee
synovitis. Although he provided a diagnosis, he failed to provide an opinion on the cause of
appellant’s condition. While Dr. Hood noted her history of a previous knee injury in 2007, he
5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
6

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009); D.I.,
59 ECAB 158 (2007).
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Solomon Polen, 51 ECAB
341 (2000).
9

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

offered no medical explanation as to how the 2007 injury contributed to her current condition;
nor did he describe her specific duties as a rural mail carrier or explain how standing and turning
to sort mail caused or contributed to appellant’s right knee condition in 2000. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10 Thus, Dr. Hood’s
medical reports are insufficient to establish appellant’s claim.
The additional diagnostic reports by Dr. Ostermann and Dr. Meyer and Dr. Russo’s duty
status reports are likewise insufficient to establish appellant’s claim as none of the reports
contain any opinion regarding the cause of her right knee condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a right knee condition causally related to factors of her employment.

10

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the July 21 and March 23, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 4, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

